ON MOTION EOR REHEARING.
Broyles, C. J.
Counsel for the movant state that they confine the motion “solely to the question of practice and the decision arising on the exceptions pendente lite to the disposition made of *710the suggestion of the corporate dissolution.” We have rewritten that part of the opinion dealing with the exceptions pendente lite, but without altering our judgment that the written “suggestion” presented to the court was properly overruled. In so deciding, this court has not attempted to construe any statute of this State, but has merely adopted and applied the construction of the Supreme Court as given'in Dixie Mfg. Co. v. Ricks, 153 Ga. 364, 370 (112 S. E. 370), and in Venable v. Southern Granite Co., 135 Ga. 508, 511 (supra).

Behearmg denied.


MacIntyre md Guerry, JJ., concur.